                        Case 6:17-bk-07077-KSJ                         Doc 495            Filed 11/08/19               Page 1 of 5
                                       UNITED STATES BANKRUPTCY COURT
                                          MIDDLE DISTRICT OF FLORIDA
                                              ORLANDO DIVISION

IN RE:                                                                   }          CASE NUMBER: 6:17-bk-07077-KSJ
           INGERSOLL FINANCIAL, LLC                                      }
                                                                         }
                                                                         }          JUDGE         KAREN S. JENNEMANN
                                                                         }
           DEBTOR.                                                       }          CHAPTER 11




                                                  DEBTOR'S POST-CONFIRMATION
                                                  QUARTERLY OPERATING REPORT
                                                              FOR THE PERIOD
                        FROM                 Octoberr 1, 2019          TO   November 8, 2019



   Comes now the above-named debtor and files its Post-Confirmation Quarterly Operating Report in accordance with the Guidelines
established by the United States Trustee and FRBP 2015.



  Dated:    11/8/2019                                                                                  /s/ Frank M. Wolff
                                                                                                       Attorney for Debtor




           Debtor's Address                                                                            Attorney's Address
           and Phone Number:                                                                           and Phone Number:
           2 South Orange Avenue                                                                       Frank Martin Wolff, PA
           Suite 202                                                                                   19 E. Central Blvd.
           Orlando, FL 32801                                                                           Orlando, FL 32801
                                                                                                       Bar No. 319521
           Tel. ________________________                                                               Tel. (407) 982-4448


Note: The original Post Confirmation Quarterly Operating Report is to be filed with the Court and a copy simultaneously provided to the
United States Trustee. Monthly Operating Reports must be filed by the 20th day of the following month.

For assistance in preparing the Post Confirmation Quarterly Operating Report, refer to the following resources on the United States
Trustee website: http:// www.usdoj.gov/ust/r21/index.htm.
1) Instructions for Preparing Debtor's Chapter 11 Post confirmation Quarterly Operating Report
2) Initial Filing Requirements
3) Frequently Asked Questions (FAQs)
      Case 6:17-bk-07077-KSJ   Doc 495   Filed 11/08/19   Page 2 of 5




8th
                    Case 6:17-bk-07077-KSJ                 Doc 495         Filed 11/08/19          Page 3 of 5
MONTHLY OPERATING REPORT -                                                                                  ATTACHMENT NO. 2
POST CONFIRMATION


                              CHAPTER 11 POST-CONFIRMATION
                          SCHEDULE OF RECEIPTS AND DISBURSEMENTS


Case Name:      INGERSOLL FINANCIAL, LLC

Case Number: 6:17-BK-07077-KSJ

Date of Plan Confirmation: 10/09/2018

               All items must be answered. Any which do not apply should be answered “none” or “N/A”.


                                                                     Quarterly         Post Confirmation Total
1.   CASH (Beginning of Period)                            $               27,285.07 $


2.   INCOME or RECEIPTS during the Period                  $                      0.00 $                2,045,813.50


3.   DISBURSEMENTS
     a.   Operating Expenses (Fees/Taxes):
          (i)   U.S. Trustee Quarterly Fees                $                      0.00 $                  26,085.00
          (ii)  Federal Taxes
          (iii) State Taxes
          (iv) Other Taxes

     b.   All Other Operating Expenses:                    $

     c.   Plan Payments:
          (i)   Administrative Claims                      $                27,285.07 $                  855,023.75
          (ii)  Class 1                                                          0.00
          (iii) Class 2 through 2e                                               0.00
          (iv) Class 3a through 3e                                               0.00
          (v)   Class 4a through 4e                                              0.00
                see attached Exhibit to Attachment 2                             0.00                   1,190,789.75

     Total Disbursements (Operating & Plan)                $                27,285.07 $                 2,045,813.50

1.   CASH (End of Period)                                  $                      0.00 $                       0.00


                NOTE:
                Case 6:17-bk-07077-KSJ              Doc 495      Filed 11/08/19         Page 4 of 5
MONTHLY OPERATING REPORT -                                                                 ATTACHMENT NO. 3
POST CONFIRMATION

                                    CHAPTER 11 POST-CONFIRMATION
                                    BANK ACCOUNT RECONCILIATIONS
                                  Prepare Reconcilation for each Month of the Quarter

Bank Account Information
                                                      Account         Account            Account      Account
                                                        #1              #2                 #3           #4
Name of Bank:
Account Number:
Purpose of Account (Operating/Payroll/Tax)
Type of Account (e.g. checking)

1. Balance per Bank Statement
2. ADD: Deposits not credited
3. SUBTRACT: Outstanding Checks
4. Other Reconciling Items

5. Month End Balance (Must Agree with Books)


Note: Attach copy of each bank statement and bank reconciliation.


Investment Account Information
                                                      Date of         Type of           Purchase      Current
       Bank / Account Name / Number                  Purchase        Instrument          Price         Value




Note: Attach copy of each investment account statement.

SEE ATTACHED RECEIPTS AND DISBURSEMENT JOURNALS
                     Case 6:17-bk-07077-KSJ                     Doc 495          Filed 11/08/19             Page 5 of 5
MONTHLY OPERATING REPORT -                                                                                         ATTACHMENT NO. 4
POST CONFIRMATION

                                             CHAPTER 11 POST-CONFIRMATION
                                        CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank
Account Number
Purpose of Account (Operating/Payroll/Personal)
Type of Account (e.g., Checking)

  Check        Date of
 Number      Transaction                        Payee                                    Purpose or Description                         Amount




SEE ATTACHED RECEIPTS AND DISBURSEMENT JOURNALS




                                                                                                                    TOTAL         $

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
